Title: To Thomas Jefferson from James Currie, 27 December 1791
From: Currie, James
To: Jefferson, Thomas


Richmond, 27 Dec. 1791. This letter will be delivered by Alexander Campbell, U.S. attorney in Richmond, and a man “well deserving of your politeness and attention, if convenient or agreeable to you to show him any.” Unable to visit Monticello while TJ was there, he wrote a letter “to be left at Colo. Bell’s in Charlottes Ville and forwarded to Monticello, which I hope you receivd.” He fears the business with John Griffin has become desperate, and hopes TJ will send a note by Campbell if the situation is otherwise. He has heard nothing from Griffin since September. That unfortunate man has seen the sheriff sell his servants and furniture to relieve some of his securities. Thomas Mann Randolph visited recently. The family at Monticello is well. Your observations about Henry & Johnston in the matter he asked about were perfectly accurate, and he dropped the matter. He told him as a “particular friend” of his inclination to begin reading law “if that matter could have been brought to bear to enable me to affect it with propriety and decency: The practice of Physic is not so pleasing or profitable to me as formerly and my inclinations the same as when we parted.” He hopes he may sollicit advice if anything comes up in Richmond “in which you can be effective from your situation.” Richmond 26 Feb. 1792. P.S. In order to expedite the post, Campbell had sent the above and several other letters forward, but recalled them when his trip to Philadelphia was cancelled. Would TJ mind having them delivered now? It is said that Griffin is here, but is unavailable. He hopes TJ’s efforts have secured his debt by now, and he desires a short letter from TJ about the business.
